                  Case 1:19-cv-00656-CJN Document 18 Filed 10/25/19 Page 1 of 4




 1 Jay M. Wolman (D.C Bar No. 473756)
   Marc J. Randazza (pro hac vice)
 2 RANDAZZA LEGAL GROUP, PLLC
   100 Pearl Street, 14th Floor
 3 Hartford, CT 06103

 4 Tel: (702) 420-2001
   ecf@randazza.com
 5
   Counsel for Defendants Alex E. Jones, Owen
 6 Shroyer, Free Speech Systems, LLC, and
   Infowars, LLC
 7
                                 UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF COLUMBIA
 9

10
   DR. JEROME CORSI and LARRY
11 KLAYMAN,
                                                                  CIVIL ACTION NO. 1:19-cv-00656-CJN
12                      Plaintiffs,
                                                                  RESPONSE TO NOTICE OF
13              vs.                                               SUPPLEMENTAL AUTHORITIES
14 INFOWARS, LLC, FREE SPEECH
   SYSTEMS, LLC, ALEX E. JONES, DAVID
15 JONES, and OWEN SHROYER,

16                      Defendants.
17

18              Notices of supplemental authority are for putting the court on notice of cases that were not
19 available at the time of filing. The cases cited by Plaintiffs from 9 and 21 years ago certainly were

20 available when Plaintiffs filed their initial opposition this past Spring. Those were as factually

21 distinguishable and non-persuasive then as now. 1

22              Notices of supplemental authority are not for re-briefing or filing supplemental memoranda
23 of law. As eloquently summarized by the Eastern District of Virginia:

24        Ordinarily the purpose for filing a notice of supplemental authority is to alert the
          court to case law that was unavailable to the parties when making a previous filing,
25
     1
         Accord Elsalameen v. Bank of Palestine, P.L.C., 2019 U.S. Dist. LEXIS 162137, *9 (D.D.C. Sept. 4, 2019) (“That
26 case [Blumenthal v. Drudge, 992 F. Supp. 44, 57 (D.D.C. 1998)], is plainly distinguishable because in exercising

27                                                           1
                                      Response to Notice of Supplemental Authorities
                                                   1:19-cv-00656-CJN
                 Case 1:19-cv-00656-CJN Document 18 Filed 10/25/19 Page 2 of 4




              but is relevant to the court’s consideration on the matter. Sisk v. Abbot Labs, No.
 1            1:11CV159, 2012 WL 1164559 ,at*1 (W.D.N.C. Apr. 9, 2012) ("[A] notice of
 2            supplemental authority [is] commonly used in the federal court system to alert
              the Court to a decision of another court issued after the close of the briefing
 3            period."). It is improper to assert argument regarding cited authority when filing
              such a notice.        See McGee v. Cole, 993 F. Supp. 2d 639, 644
 4            (S.D.W.Va.2014)(considering a notice of supplemental authority: "[T]he Court
              allows the exhibits but strikes any legal argument presented in the memorandum
 5            accompanying the exhibits"); United Broad. Corp. v. Miami Tele-Commc'ns,
 6            Inc.,140 F.R.D. 12, 13 (S.D. Fla. 1991) ("[A] 'notice of supplemental authority'
              that raises an argument that is not in defendant's previous memorandum in
 7            opposition is in fact an attempt at a sur-response, which is not permitted in the
              absence of court order"); Hagens Berman Sobol Shapiro LLP v. Rubinstein, No.
 8            C09-0894RSM, 2009 WL 3459741, at *1(W.D. Wash.Oct. 22, 2009)("Th[e] notice
              of supplemental authority was improper first because it contained argument
 9
              regarding the case, and second because the case was decided before the
10            [defendants'] filed their Motion to Dismiss, Stay, or Transfer.")
     Ashghari-Kamrani v. United Servs. Auto. Ass'n, No. 2:15-cv-478 (E.D. Va. Mar. 9, 2016); see also
11
     Girard v. Aztec RV Resort, Inc., No. 10-62298-CIV, 2011 WL 4345443, at *2 (S.D. Fla. Sept.
12
     16, 2011) (“[S]upplemental filings should direct the Court's attention to legal authority or evidence
13
     that was not available to the filing party at the time that that party filed the original brief to which
14
     the subsequent supplemental filing pertains. They should further note the argument to which the
15
     legal authorities or evidence relate. Beyond that, however, supplemental filings should do nothing
16
     more. Put simply, notices of supplemental authority should not make legal argument.”)
17
              If the Court would like a more substantive response to the Plaintiffs’ Notice (Doc. No. 17),
18
     the Defendants will provide one. However, Defendants decline to allow Plaintiffs to set the tone
19
     and agenda of how this case will be litigated.
20
     Dated: October 25, 2019.                                         Respectfully submitted,
21
                                                                      /s/ Jay M. Wolman
22
                                                                      Jay M. Wolman
23

24 personal jurisdiction, the Drudge court weighed heavily the fact that the defendant wrote about ‘'inside the Beltway'
   gossip and rumor’ and even solicited content from District of Columbia residents and officials. Such facts showing
     that District residents were specifically targeted are absent here.”) See also Parisi v. Sinclair, 806 F. Supp. 2d 93, 97
25 (D.D.C. 2011) (“Moreover, other District Judges in our Circuit have required at least some other non-internet related
     contacts between the defendant and the forum.”) In Parisi, Judge Leon cited to both the Drudge case and the SPLC
26 case cited by Plaintiffs in dismissing for lack of personal jurisdiction in the absence of such non-internet contacts.

27                                                           2
                                      Response to Notice of Supplemental Authorities
                                                   1:19-cv-00656-CJN
     Case 1:19-cv-00656-CJN Document 18 Filed 10/25/19 Page 3 of 4




                                            (D.D.C. Bar No. 473756)
 1                                          RANDAZZA LEGAL GROUP, PLLC
 2                                          100 Pearl Street, 14th Floor
                                            Hartford, Connecticut 06103
 3                                          Tel: (702) 420-2001
                                            Email: ecf@randazza.com
 4
                                            Marc J. Randazza
 5                                          pro hac vice
 6                                          RANDAZZA LEGAL GROUP, PLLC
                                            2764 Lake Sahara Drive, Suite 109
 7                                          Las Vegas, NV 89117
                                            Tel: (702) 420-2001
 8                                          Email: ecf@randazza.com
 9
                                            Attorneys for Defendants Alex E. Jones,
10                                          Owen Shroyer, Free Speech Systems, LLC,
                                            and Infowars, LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                       3
                  Response to Notice of Supplemental Authorities
                               1:19-cv-00656-CJN
             Case 1:19-cv-00656-CJN Document 18 Filed 10/25/19 Page 4 of 4




 1                                                      Civil Action No. 1:19-cv-00656-ESH

 2                                 CERTIFICATE OF SERVICE

 3         I hereby certify that a true and correct copy of the above document was filed and served

 4 upon all parties of record on October 25, 2019 by CM/ECF, the court’s electronic filing system.

 5
                                                        /s/ Jay M. Wolman
 6                                                      Jay M. Wolman
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                   4
                              Response to Notice of Supplemental Authorities
                                           1:19-cv-00656-CJN
